DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/13/22, the 35 USC 112 and 103 rejections have been withdrawn.

Newly added claim 12 in paper originally filed on 6/7/22 and subsequently filed on 7/13/22 is being added as new claim 18 as claim 12 was previously filed and was canceled in response to a restriction requirement in paper filed 12/17/21.  Since each claim can only have 1 numerical number and be consecutively numbered per rule CFR 1.126, the newly added proposed claim 12 is being added as new claim 18 by the Examiner Amendment filed below and the old claim 12 is being canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 has been canceled previously and canceled again per the rule CFR 1.126 as noted above.

Add the new claim:
18. (New) The method as claimed in claim 1, wherein the nanoparticle is silicon or silicon dioxide


Allowable Subject Matter
Claims 1-5,7-11 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art while teaching forming a composite active film with graphene nanosheets and conductive nanoparticles fails to teach prior to laminating the composite sheet to a current collector, performing a surface treatment by a chemical or mechanical process and coating a graphene based conductive ink on the current collector prior to laminating.  This provides reduced ohmic resistance and improved adhesion – specification [0026].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
References to Hsieh (2018/0269442) and Lee et al. (2104/0103208) teaches pretreating current collector prior to coating by plasma, ozone or etching techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715